Title: To Thomas Jefferson from Carter Braxton, [May? 1780?]
From: Braxton, Carter
To: Jefferson, Thomas


[May? 1780?] Has heard from the skipper of one of his vessels now at Annapolis that a number of cartouche boxes for Col. Finnie have been received there, but Braxton had already given orders to sell the vessel, even though at a loss, because of the lack of a convoy through Chesapeake Bay. (The vessel had gone to Annapolis loaded with public corn under convoy of the Jefferson, and had been promised the same protection on her return.) This and similar disappointments and losses have determined Braxton to sell all his vessels; it is to be feared that hereafter no vessels will venture to go up the Bay. Memorandum at foot of text by TJ: “Referred to Colo. Muter to take measures for saving and bringing hither the Cartouch boxes.”
